Citation Nr: 0323712	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  01-09 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by signs or symptoms involving polyarthralgia, 
myalgia, headaches, fatigue, memory problems, irritable bowel 
syndrome, dizziness, and a rash. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1982 to January 1986 and from December 1990 to May 
1991, including service in Southwest Asia during the Persian 
Gulf War.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Togus, Maine, which denied service connection for an 
undiagnosed illness; denied service connection for irritable 
bowel syndrome, bilateral tendonitis of the wrists, and a 
rash; and denied a rating in excess of 10 percent for right 
shoulder tendonitis.  In his notice of disagreement with the 
December 2000 decision, the veteran expressly limited his 
appeal to the issue of entitlement to service connection for 
an undiagnosed illness; hence, that is the only issue before 
the Board.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003)(DAV).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a).  The Federal Circuit further 
held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In an October 2002 letter from the RO, the veteran was 
notified of the evidence he should provide in support of his 
claim.  However, the letter did not refer to the VCAA and 
implementing regulations, and did not explain the steps VA 
had, and would, take to obtain further evidence.  Thus, the 
October 2002 letter appears deficient under the Quartuccio 
guidelines.  Furthermore, the veteran has submitted 
additional evidence to the RO, as well as to the Board, and 
has not waived AOJ initial consideration of such evidence.  
The Board may not now proceed with appellate review without 
remanding the claim to the AOJ for initial consideration.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
medical evidence of record, in part, includes an examination 
report from Walter Reed Army Medical Center (Gulf War Health 
Center) dated in May 1999; reports of VA examinations in 
September 2000 and April 2002; and medical records from a 
private physician, Dr. Nass.  These medical records contain 
conflicting findings and opinions about the nature and 
etiology of the veteran's claimed illnesses as they pertain 
to the issue at hand.  The May 1999 records from the Gulf War 
Health Center noted that the veteran's "many physical 
symptoms and signs are of unknown etiology . . . and we 
cannot exclude the possibility that one or all of them may be 
caused by service in the Persian Gulf War."  The September 
2000 report of VA examination indicates that in regard to 
some of the undiagnosed symptoms, the veteran "appears to 
have a large depressive anxiety overtone which may be one 
cause of his symptoms . . . ."  There were no undiagnosed 
illnesses reported on VA examination in April 2002.   In an 
October 2002 medical record, Dr. Nass diagnosed "Gulf War 
Syndrome [with] positive Lyme and mycoplasma tests."  
Although the opinion of the Gulf War Health Center provides 
some rationale behind the medical findings, there is no 
rationale given to support the opinions provided in the 
October 2000 VA examination report and the records of  Dr. 
Nass.  To assure a full and fair adjudication of the 
veteran's claim, further development of medical evidence is 
needed.  
The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a).  VA regulations also 
address the consequences of a failure to report for a 
scheduled VA medical examination, and provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, (1) in an original compensation 
claim, the claim shall be rated based on the evidence of 
record; (2) in any other original claim, a reopened claim for 
a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655. 

Furthermore, it appears that the veteran is receiving ongoing 
treatment for numerous health problems.  Reports of such 
treatment may include information pertinent to his claim.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim.  He should be 
specifically notified of what he needs to 
establish service connection for 
disabilities due to undiagnosed illnesses 
under 38 C.F.R. § 3.717, of what the 
evidence shows, and of his and VA's 
respective responsibilities in evidence 
development.

2.  The RO should ask the veteran to 
identify any VA and non-VA health care 
providers that have treated him for any 
symptoms that may be related to 
undiagnosed illnesses from October 2002 
to the present, then obtain records of 
such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain any VA medical 
records pertaining to the veteran which 
are not already associated with the 
claims file.  
3.  The RO should then arrange for the 
veteran to be afforded a VA examination 
by a physician experienced in diagnosis 
and treatment of undiagnosed illnesses.  
The claims file, and a copy of the 
criteria under 38 C.F.R. § 3.317, must be 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should determine whether the 
veteran has chronic disability(ies) 
manifested by symptoms including 
polyarthralgia, myalgia, headaches, 
fatigue, memory problems, irritable bowel 
syndrome, dizziness, and/or a rash, and 
if so, whether such disability from a 
known clinical diagnosis(es) or is due to 
an undiagnosed illness(es).  If any 
symptoms such as polyarthralgia, myalgia, 
headaches, fatigue, memory problems, 
irritable bowel syndrome, dizziness, 
and/or a rash are attributed to a known 
clinical diagnosis, the examiner should 
opine whether it is likely as not that 
the disability was incurred during 
service or is otherwise related to 
service.  The examiner must explain the 
rationale for all opinions given.  

4.  The RO should also determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then review 
the claim in light of all evidence added 
to the record since their last previous 
review of the claim.  If it remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


